Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 18-30 and 32, drawn to a method for processing a water-in-oil emulsion, classified in B01D17/047.
II. Claim 31, drawn to a kit, classified in C09K23/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the kit as claimed can be used for materially different purposes that involve anionic surfactants, such as for the creation of emulsions, dispersions, detergent compositions, foams, or coatings. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search and/or examination burden is examining both Inventions I and II as evidenced by the difference in classification between the Inventions. Further, different search parameters would be required. For instance, a .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michele Kliem on 1/12/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 18-30 and 32.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 31 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 24 is objected to because of the following informalities: Claim 24 refers to “step (2.1)”, but then later recites “2.1)”. Recitation of “(2.1)” is suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the phrases “preferably”, “more preferably”, and “most preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As claims 22-30 and 32 depend from claim 21, they are rejected for the same issue discussed above.
With respect to claim 24, the reference to “before step (3)” renders the scope of the claim unclear as a required step (3) lacks antecedent basis. It is unclear what the claim is referring to.
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 19 limits the anionic surfactant to those selected from the group consisting of alkyl sulfates and alkyl carboxylates (emphasis added). Claim 20, which depends from claim 19, includes the species sodium laureth sulfate and sodium myreth sulfate. Sodium laureth sulfate and sodium myreth sulfate are neither alkyl sulfates nor alkyl carboxylates, but rather are alkyl ether sulfates. Accordingly, claim 20 fails to include all of the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 30 is/are rejected under 35 U.S.C. 102(a)(1), or alternatively under 35 U.S.C. 102(a)(2), as being anticipated by Menchen (US 2017/0009275 A1).
Regarding Claims 18 and 30, Menchen teaches a process of performing emulsion PCR whereby a water-in-oil emulsion is provided, the water-in-oil emulsion comprising a plurality of aqueous droplets including nucleic acid molecules (Abstract; Figure 8; ¶ 67-71), and subsequently, a solution comprising surfactant is added to obtain a broken emulsion (¶ 74-80). Menchen teaches non-ionic or ionic surfactants, including anionic surfactants, can be used (¶ 76). 
Claim(s) 18-20, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US 2013/0164789 A1).
Regarding Claims 18-20 and 30, Schultz teaches a process of performing emulsion PCR whereby a water-in-oil emulsion is provided, the water-in-oil emulsion comprising a plurality of aqueous droplets including nucleic acid molecules (Abstract; Figure 1; ¶ 195-196), and subsequently, a solution comprising surfactant is added to obtain a broken emulsion (¶ 197, 227-230; Figure 20). Schultz expressly teaches .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19-24, 26-28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menchen (US 2017/0009275 A1).
Menchen teaches a process of performing emulsion PCR whereby a water-in-oil emulsion is provided, the water-in-oil emulsion comprising a plurality of aqueous droplets including nucleic acid molecules (Abstract; Figure 8; ¶ 67-71), and subsequently, a solution comprising surfactant is added to obtain a broken emulsion (¶ 74-80). Menchen 
Regarding Claims 19 and 20, Menchen describes a variety of surfactants can be used to break emulsions (¶ 76-80) and specifically mentions ammonium lauryl sulfate, sodium lauryl sulfate, sodium laureth sulfate, and sodium myreth sulfate (¶ 76). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize anionic surfactants such as ammonium lauryl sulfate, sodium lauryl sulfate, sodium laureth sulfate, or sodium myreth sulfate thereby predictably obtaining solutions suitable to break emulsions in accordance with the teachings of Menchen. 
Regarding Claim 21, Menchen teaches the emulsion breaking solution possesses 0.01-20 wt% surfactant (¶ 75). Although Menchen does not describe a preferred amount of aqueous solution to be used in combination with emulsion, it has long been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, much like what is described within the specification, Menchen expressly teaches adding an aqueous solution of surfactant in order to procure the result of a broken emulsion. In light of the teachings of Menchen and the cited case law, it would have been obvious to one of ordinary skill in the art to discover the optimal/workable amounts of aqueous solution to be added for the purpose of obtaining broken emulsions through routine experimentation.
Regarding Claims 22, 23, 26-28, and 32, Menchen teaches using solid substrate beads, capable of capturing the nucleic acid molecules that are separated together with Menchen teaches decanting/drawing the excess solution from nucleic acid molecules (¶ 82-83), which reads on supernatant being removed and nucleic acid molecules being recovered.
Regarding Claim 24, Menchen teaches agitating or centrifuging the mixture after emulsion breaking solution is added (¶ 74), which reads on mixing. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menchen (US 2017/0009275 A1) in view of Schultz (US 2013/0164789 A1).
The discussion regarding Menchen within ¶ 26-30 is incorporated herein by reference.
Regarding Claim 25, Menchen teaches using solid substrate beads, capable of capturing the nucleic acid molecules that are separated together with captured nucleic acid molecules from the broken emulsion either via sedimentation with centrifuge or by application of magnetic field to broken emulsion (Abstract; ¶ 64, 70, 81-83, Figures 8 and 9). Although Menchen does not describe the solid bead carriers as being microspheres, Schultz teaches emulsion PCR entails polymerase chain reaction occurring on beads within microdomains of an emulsion (¶ 5-7, 63). Schultz teaches micro-sized beads are suitable (¶ 90, 92). It would have been obvious to one of ordinary skill in the art to utilize micro-sized beads within the emulsion PCR reactions of Menchen because such beads would be appropriately sized for performing emulsion PCR reactions within the microdomains of an emulsion as taught by Schultz
Claims 21-26, 28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2013/0164789 A1) as evidenced by ChemicalBook (SDS Properties).
Schultz teaches a process of performing emulsion PCR whereby a water-in-oil emulsion is provided, the water-in-oil emulsion comprising a plurality of aqueous droplets including nucleic acid molecules (Abstract; Figure 1; ¶ 195-196), and subsequently, a solution comprising surfactant is added to obtain a broken emulsion (¶ 197, 227-230; Figure 20). Schultz expressly teaches sodium dodecyl sulfate (SDS) (¶ 230), which is an anionic surfactant synonymous with sodium lauryl sulfate.
Regarding Claim 21, Schultz teaches aqueous solutions of 0.01-95 vol% of SDS (¶ 230). Given the known density of SDS (1.03 g/mL; see ChemicalBook), such a mixture corresponds to roughly 0.01-95 wt%. Although Schultz does not describe a preferred amount of aqueous solution to be used in combination with emulsion, it has long been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, much like what is described within the specification, Schultz expressly teaches adding an aqueous solution of SDS followed by mixing/centrifuging in order to procure the result of a broken emulsion. In light of the teachings of Schultz and the cited case law, it would have been obvious to one of ordinary skill in the art to discover the optimal/workable amounts of aqueous solution to 
Regarding Claims 22, 23, 25, 26, 28, and 32, Schultz teaches using solid carriers, specifically microbeads, capable of capturing the nucleic acid molecules that are separated together with captured nucleic acid molecules from the broken emulsion via sedimentation with centrifuge (¶ 87-92, 229-233). Schultz teaches embodiments where the beads have magnetic properties (¶ 92). Schultz teaches oil phase is removed and PCR product is recovered (¶ 244), which reads on supernatant being removed.
Regarding Claim 24, Schultz teaches the centrifuge rotor is spun to deliver emulsion to a collection tube where the emulsion is then broken (¶ 244), which reads on mixing the broken emulsion. 
Claims 18-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl (US 2015/0284715 A1) in view of Menchen (US 2017/0009275 A1).
Regarding Claims 18 and 30, Wahl teaches a process of performing emulsion PCR whereby a water-in-oil emulsion is provided, the water-in-oil emulsion comprising a plurality of aqueous droplets including nucleic acid molecules (Abstract; ¶ 2-4, 29), and subsequently, a solution comprising surfactant is added to obtain a broken emulsion (¶ ¶ 30). Wahl teaches there are many methods of breaking emulsions known in the art (¶ 30) and that the process is not limited by the method in which the emulsion is broken (¶ 13), but differs from the subject matter claimed in that a solution comprising anionic surfactant is not used to break emulsions. Menchen also teaches methods of creating Menchen teaches it was known that aqueous solutions of surfactant can be used to break emulsions whereby the surfactants assist with augmenting surface tensions and separating the dispersed phase from the continuous phase (¶ 74). Accordingly, it would have been obvious to one of ordinary skill in the art to apply aqueous breaking solutions comprising surfactants in the protocols of Wahl because the surfactants would assist in augmenting surface tensions and separating the dispersed phase from the continuous phase in accordance with the teachings of Menchen. 
Regarding Claims 19 and 20, Menchen describes a variety of surfactants can be used to break emulsions (¶ 76-80) and specifically mentions ammonium lauryl sulfate, sodium lauryl sulfate, sodium laureth sulfate, and sodium myreth sulfate (¶ 76). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize anionic surfactants such as ammonium lauryl sulfate, sodium lauryl sulfate, sodium laureth sulfate, or sodium myreth sulfate thereby predictably obtaining solutions suitable to break emulsions in accordance with the teachings of Menchen. 
Regarding Claim 21, Menchen teaches the emulsion breaking solution possesses 0.01-20 wt% surfactant (¶ 75). Although Menchen does not describe a preferred amount of aqueous solution to be used in combination with emulsion, it has long been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, much like what is described within the specification, Menchen expressly teaches adding an aqueous solution of surfactant in order to procure the result of a broken emulsion. In light of the teachings of Menchen and the cited case law, it would have been obvious to one of ordinary skill in the art to discover the optimal/workable amounts of aqueous solution to be added for the purpose of obtaining broken emulsions through routine experimentation.
Regarding Claims 22, 23, 25, 26, and 28, Wahl teaches using solid carriers, specifically microbeads, capable of capturing the nucleic acid molecules that are separated together with captured nucleic acid molecules from the broken emulsion via sedimentation (¶ 87-92, 229-233). Wahl teaches embodiments where the beads are magnetic (¶ 12). Wahl teaches examples where separation occurs by sedimenting solid carriers together with captures nucleic acid molecules, supernatant is removed, and nucleic acid molecules are recovered (¶ 33-36).
Regarding Claim 24, Menchen teaches emulsions can be broken by applying breaking solution and optionally agitated or centrifuged (¶ 74), which reads on mixing broken emulsion. 
Regarding Claims 27 and 32, Wahl teaches separation via application of magnetic field to broken solution or by centrifugation (¶ 30).
Regarding Claim 29, Wahl teaches enrichment of solid carriers capturing said nucleic acid molecules over solid carriers not capturing nucleic acid molecules (¶ 9-11, 14-17). Wahl teaches filtering solid carriers through a filter configured to allow a passing through of solid carriers not capturing nucleic acid molecules and to withhold solid 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764